PER CURIAM.
Marina Funding Group, Inc. (hereinafter Marina), appeals two orders from the trial court. The first order appealed from is an Order Maintaining the Status Quo Ante and Providing Further Relief, which was given after Marina asked for a continuance of a hearing arising from PS Marinas 3’s (hereinafter PS3) Motion to Enforce Settlement and for Contempt. The second order appealed from is an Order to Enforce Settlement Agreement, which was entered into without an evidentiary hearing.
With regards to the Order to Enforce Settlement Agreement, the record is clear that on November 17, 1998, the parties, appearing in open court, unequivocally asserted that -a settlement agreement had been reached. An agreement announced in open court is an enforceable settlement agreement. See Dowie v. Dowie, 668 So.2d 290 (Fla. 1st DCA 1996). Furthermore, when both parties represent that an agreement has been reached, and the agreement was read in open court without objection from either party, there is no need to hold an evidentiary hearing as to the existence of a settlement. See Murchison v. Grand Cypress Hotel Corp., 18 F.3d 1483, 1487 (11th Cir.1994).
We find Marina’s remaining arguments, regarding the specificity of the agreement and its enforceability in Georgia (as required by the agreement), to be without merit. Therefore, the Order to Enforce Settlement Agreement is affirmed. We need not rule on the Order Maintaining Status Quo Ante and Providing Further Relief, as our affirmance of the Order to Enforce Settlement Agreement renders the matter moot.
Affirmed.